Citation Nr: 1811724	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  12-00 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for Posttraumatic Stress Disorder (PTSD) prior to January 26, 2016, and in excess of 70 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1970 to December 1971.  In addition to other awards and decorations, he is in receipt of the Bronze Star Medal and the Combat Infantryman's Badge for combat service in the Republic of Vietnam.  

The Board notes that in January 2018, after certification of this appeal to the Board of Veterans' Appeals, but prior to the present consideration, the Veteran elected to revoke the power of attorney authorizing representation from the Disabled American Veterans (DAV) service organization effective immediately.  While the DAV would not have been able to withdraw their services at this point in the appeal without a motion showing good cause, the Veteran may elect to withdraw his power of attorney at any time.  See 38 C.F.R. § 20.608 (2017)(defining procedures for withdrawal of representation); see also VA Form 21-22, September 2016 (establishing POA with DAV, but acknowledging it may be withdrawn by Veteran at any time).  The Board defers to the Veteran's preference in this matter, and his appeal is now before the Board in an unrepresented, or pro se posture.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that granted service connection for PTSD and assigned a 30 percent initial rating for the disability.  The Veteran sought a higher initial rating, perfecting the present appeal.

This appeal was subject to a prior remand by the Board in October 2014 to ensure compliance with due process requirements.  The evidentiary record has been adequately developed in substantial compliance with all prior Board remand instructions and has been returned to the Board for further appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that at the time this appeal was previously before the Board, the appeal included a claim of service connection for a low back disability.  However, that matter has since been granted in full and is therefore no longer before the Board for adjudication. 

During the Veteran's appeal, the RO granted an increased evaluation for his service-connected PTSD, increasing the rating from 30 percent to 70 percent disabling.  The United States Court of Appeals for Veterans Claims (Court) has held that a claimant is generally presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, although an increase has been granted, the issue remains in appellate status.

The Board previously determined that evidence of unemployability had been submitted during the course of the appeal in the increased rating claim, thus the claim of entitlement to TDIU must be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  With regard to the TDIU claim, the Board finds that any determinations with respect to the Veteran's increased rating claim would materially affect a determination as to TDIU.  As such, the issue is inextricably intertwined with the increased rating claim being remanded, and must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development is required before the Board may address the merits of the Veteran's claim.

Specifically, the Board finds that the November 2010 VA examination is inadequate for rating purposes, and a retrospective medical opinion is needed to clarify the severity of the Veteran's symptoms as documented at that time.  The November 2010 examination is inadequate as it presents multiple internal inconsistencies such that the Board is unable to reconcile this report into a consistent picture to accurately determine the severity of the Veteran's disability for the time period that this examination report denotes.  See 38 C.F.R. § 4.2 (2017).  

For example, the November 2010 examiner states that the Veteran has "very poor" social relationships, but also states that the Veteran has worked in a small shop run by a friend for almost 12 years, and that there were always good relations between family members in a family with seven siblings.  The examiner also states that the Veteran has hallucinations, but describes those hallucinations only as the Veteran having a fear of the dark and seeing shadows at night.  The examiner states that these events occur daily and are severe.  He states that they interfere with employment and social functioning in that the Veteran is fearful and tired, but in a subsequent question, the examiner states the Veteran has no sleep impairment.  VA examination, November 2010; but see VA examination, January 1016 (documenting Veteran denying hallucinations). 

Similarly, the November 2010 examiner states that the Veteran has severe panic attacks that occur for a few minutes several times per week, but then states that these severe attacks have no effect on independent functioning.  VA examination, November 2010.  These facially contradictory findings between the severity of symptoms and their effects render the Board unable to determine the appropriate rating for the Veteran's service-connected PTSD for this period based upon the facts presented in this examination report.  

Indeed, when previously represented by the DAV, the Veteran's own representative was confused by the inconsistencies in the November 2010 examination report and professed that there may be clerical errors in the report because the Global Assessment of Functioning (GAF) score does not seem to correspond to the severity of the symptoms and objective findings described elsewhere.  VA Form 9 Attachment, December 2011.  Due to the internal inconsistences in the November 2010 report, a clarifying medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

Furthermore, as part and parcel of the present increased rating claim, the examiner is requested to report the functional effects and specific impairments that the Veteran's PTSD presents on the Veteran's ability to engage in typical work.  Although the ultimate conclusion as to whether a Veteran is incapable of securing or following substantially gainful employment to warrant a TDIU rating is a legal determination, not a medical one, the Board requires sufficient medical detail regarding the Veteran's symptomatology and its effects on his occupational functioning upon which to base the required determination.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

Accordingly, the case is REMANDED for the following action:

1. Obtain any recent VA treatment records not currently associated with the claims file.

2.  Forward the electronic claims file to the same examiner that conducted the January 2016 VA psychological examination of the Veteran.  If that examiner is not available, forward the claims file to another appropriate examiner to determine the severity of the Veteran's PTSD symptoms between approximately June 2010 and January 2016, based upon a review of the medical records.  An in-person retrospective interview of the Veteran need not be conducted unless the examiner determines that such is necessary.  

The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should note the nature, frequency, and severity of the psychiatric symptoms found.  

Please opine, or attempt to clarify to the best of your knowledge, the inconsistencies between symptoms and effects outlined above in the November 2010 examination, particularly with regard to the notations on hallucinations and panic attacks for this Veteran.  
Specifically, are the Veteran's described sensations of seeing shadows in the night sufficient to result in a clinical finding of hallucinations?

The examiner is asked to complete a retrospective PTSD Disability Benefits Questionnaire (DBQ) identifying the severity of the Veteran's symptoms from June 2010 to Januay 2016 as presented by the evidence of record.  As previously mentioned, the examiner need not interview the Veteran personally with regard to this retrospective history, unless determined to be necessary.

Finally, the examiner is asked to address the functional and occupational impairment, based upon the entirety of the record, that results from the Veteran's PTSD, to include the types of work that the Veteran would or would not be able to do as a result of his PTSD symptomatology.  Please provide specific examples, to the extent possible, of any impairments or accommodations that this Veteran would likely require in occupational or work environments, given his PTSD symptoms. 

3.  Undertake any other development deemed warranted, and then readjudicate the Veteran's claim on the basis of the additional evidence.  If a benefit sought on appeal is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case, then return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




